DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-4, 8, 10, 12-15, 18-22, and 24-27 are pending.
The U.S.C. 112 rejections have been corrected and the rejections are withdrawn.
With the amendments to the claims, U.S.C. 112(f) is no longer invoked.
The U.S.C. 101 rejections have been corrected and the rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 8, 10, 12-15, 18-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record do not teach or suggest individually or in combination: wherein the leakage power management module is further configured to check whether the power mode of the processing component changes before completing an operation of the measuring the temperature and the current, and determine whether the measured temperature and current are valid based on a result of the checking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sujin Park (Reg.#: 74061) on 7/1/2021.
The application has been amended as follows: 
18.	(Currently Amended)	A computing device comprising:
a processing component;
a memory configured to store a leakage power table comprising information about a plurality of power modes of the processing component; and
at least one processor configured to control the processing component, and implements 
wherein the leakage power management module is 
wherein the leakage power management module is further configured to check whether the power mode of the processing component changes before completing an operation of the measuring the temperature and the current, and determine whether the measured temperature and current are valid based on a result of the checking, and 
wherein the at least one processor is configured to implement a scheduler that performs scheduling a task of the processing component based on information from the leakage power table.

24.	(Currently Amended)	The computing device of claim 18, 
wherein the scheduler is configured to extract, from the leakage power table, information about a current corresponding to a current power mode of the processing component and a current temperature of the processing component, estimate leakage the scheduling of the task of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        July 2, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187